953 F.2d 1388
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tommy Aldo CASTRO, Defendant-Appellant.
No. 91-30208.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1992.*Decided Jan. 16, 1992.

Appeal from the United States District Court for the District of Oregon, No. CR-91-30-1-OMP;  Owen M. Panner, Chief Judge, Presiding.
D.Or.
AFFIRMED.
Before JAMES R. BROWNING, D.W. NELSON and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Defendant Tommy Aldo Castro argues the district court did not comply with 18 U.S.C. § 3553(c), which requires the court, at the time of sentencing, to state in open court the reasons for the imposition of the particular sentence.


3
The presentence report recommended a sentencing range of 84 to 105 months, based on a criminal history category of VI and a total offense level of 22, after a two-level reduction for acceptance of responsibility.   In his Findings of Fact Order (Statement of Reasons), Excerpt of Record at 7-9, Judge Panner adopted the report's findings of fact and conclusions of law as his own.   Id. at 8.   He resolved defense counsel's sole objection to the report--her disagreement with the conclusion that no factors warranted a downward departure from the suggested 84 to 105 month range--by finding no reason for departure.   Id.  The written explanation of how the court determined the relevant guideline range satisfied the requirements of 18 U.S.C. § 3553(c).   See United States v. Lockard, 910 F.2d 542, 546 (9th Cir.1990);  United States v. Johnson, No. 90-50559 (9th Cir.  Jan. 13, 1992) (written or oral statement of reasons adequate for purposes of section 3553(c)).


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3